

116 HR 5617 IH: Taxi Medallion Loan Forgiveness Debt Relief Act of 2020
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5617IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Meeks (for himself, Ms. Velázquez, Mr. Rose of New York, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Mr. Suozzi, Mr. Engel, Ms. Clarke of New York, Mr. Espaillat, Mr. Nadler, Mr. Serrano, Mr. Jeffries, Mr. King of New York, Ms. Ocasio-Cortez, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude discharges of indebtedness on taxi medallions
			 from gross income.
	
 1.Short titleThis Act may be cited as the Taxi Medallion Loan Forgiveness Debt Relief Act of 2020. 2.Exclusion of discharges of qualified taxi medallion indebtedness (a)In generalSection 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , or, and by inserting after subparagraph (E) the following new subparagraph:
				
 (F)in the case of a taxpayer other than a C corporation, the indebtedness discharged is qualified taxi medallion indebtedness which is discharged before January 1, 2023..
 (b)Special rules relating to qualified taxi medallion indebtednessSection 108 of such Code is amended by adding at the end the following new subsection:  (j)Special rules relating to qualified taxi medallion indebtedness (1)Basis reductionThe amount excluded from gross income by reason of subsection (a)(1)(E) shall be applied to reduce (but not below zero) the basis of the taxi medallions of the taxpayer that secure the discharged indebtedness.
 (2)Qualified taxi medallion indebtednessFor purposes of this section— (A)In generalThe term qualified taxi medallion indebtedness means indebtedness which—
 (i)is secured by a taxi medallion, and (ii)with respect to which such taxpayer makes an election to have this paragraph apply.
 (B)LimitationWith respect to a taxpayer, the aggregate amount treated as qualified taxi medallion indebtedness for any period shall not exceed $2,000,000 ($1,000,000 in the case of a married individual filing a separate return).
 (C)Exception for certain discharges not related to taxpayer's financial conditionSubsection (a)(1)(F) shall not apply to the discharge of a loan if the discharge is on account of services performed for the lender or any other factor not directly related to a decline in the value of the taxi medallion or to the financial condition of the taxpayer.
 (D)Ordering ruleIf any loan is discharged, in whole or in part, and only a portion of such loan is qualified taxi medallion indebtedness, subsection (a)(1)(F) shall apply only to so much of the amount discharged as exceeds the amount of the loan (as determined immediately before such discharge) which is not qualified taxi medallion indebtedness.
							.
			(c)Conforming amendments
 (1)Section 108(a)(2) of such Code is amended by adding at the end the following new subparagraph:  (D)Taxi medallion exclusion takes precedence over insolvency exclusion unless elected otherwiseParagraph (1)(B) shall not apply to a discharge to which paragraph (1)(F) applies unless the taxpayer elects to apply paragraph (1)(B) in lieu of paragraph (1)(F)..
 (d)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after December 31, 2016.
			